1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CARL LIMBERG,

 8          Plaintiff-Appellant,

 9 v.                                                                                     No. 30,259

10   WILLIAM J. EVERHART, PATRICIA
11   EVERHART, and THE HARTFORD
12   FINANCIL SERVICES GROUP, INC.,
13   d/b/a THE HARTFORD,

14          Defendants-Appellees.

15 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
16 Daniel Viramontes, District Judge

17 Sherman & Sherman
18 Frederick H. Sherman
19 Deming, NM

20 for Appellant

21   Riley & Shane, P.A.
22   Mark J. Riley
23   Kristin J. Dalton
24   Albuquerque, NM

25 for Appellees

26                                 MEMORANDUM OPINION
1 SUTIN, Judge.

2       Summary dismissal was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary dismissal has

4 been filed and the time for doing so has expired.

5       DISMISSED.

6       IT IS SO ORDERED.


7                                        __________________________________
8                                        JONATHAN B. SUTIN, Judge


9 WE CONCUR:



10 ______________________________
11 CYNTHIA A. FRY, Chief Judge



12 ______________________________
13 LINDA M. VANZI, Judge




                                           2